UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ 85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2011 Date of reporting period: March 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO March 31, 2011 (Unaudited) Shares Value COMMON STOCK – (97.59%) CONSUMER DISCRETIONARY – (5.24%) Automobiles & Components – (1.58%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.20%) Hunter Douglas NV(Netherlands) Media – (0.56%) Grupo Televisa S.A., ADR(Mexico)* Liberty Media - Starz, Series A* Walt Disney Co. Retailing – (2.90%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (15.30%) Food & Staples Retailing – (8.40%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.16%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.74%) Natura Cosmeticos S.A.(Brazil) Procter & Gamble Co. Total Consumer Staples ENERGY – (16.94%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd.* Total Energy 1 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (27.33%) Banks – (4.59%) Commercial Banks – (4.59%) Wells Fargo & Co. $ Diversified Financials – (12.16%) Capital Markets – (7.55%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (4.21%) American Express Co. Diversified Financial Services – (0.40%) JPMorgan Chase & Co. Visa Inc., Class A Insurance – (9.63%) Insurance Brokers – (0.14%) Aon Corp. Multi-line Insurance – (3.91%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (4.50%) ACE Ltd. Berkshire Hathaway Inc., Class A* 47 Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (1.08%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Real Estate – (0.95%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (12.09%) Health Care Equipment & Services – (3.43%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 2 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (8.66%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (6.38%) Capital Goods – (0.95%) Lockheed Martin Corp. Tyco International Ltd. Commercial & Professional Services – (2.60%) D&B Corp. Iron Mountain Inc. Transportation – (2.83%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (4.59%) Semiconductors & Semiconductor Equipment – (1.68%) Texas Instruments Inc. Software & Services – (2.21%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.70%) Hewlett-Packard Co. Total Information Technology MATERIALS – (9.40%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)* Sino-Forest Corp., 144A(Canada)*(a)(b) Vulcan Materials Co. Total Materials 3 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.32%) America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $243,283,746) CONVERTIBLE BONDS – (0.37%) MATERIALS – (0.25%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b) $ Total Materials TELECOMMUNICATION SERVICES – (0.12%) Level 3 Communications, Inc., Conv. Sr. Notes, 15.00%, 01/15/13 Total Telecommunication Services TOTAL CONVERTIBLE BONDS – (Identified cost $1,136,000) SHORT-TERM INVESTMENTS – (1.92%) Banc of America Securities LLC Joint Repurchase Agreement, 0.14%, 04/01/11, dated 03/31/11, repurchase value of $1,782,007 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.418%-6.00%, 01/01/18-04/01/41, total market value $1,817,640) Goldman, Sachs & Co. Joint Repurchase Agreement, 0.13%, 04/01/11, dated 03/31/11, repurchase value of $1,337,005 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.666%-6.50%, 07/01/24-03/01/41, total market value $1,363,740) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.15%, 04/01/11, dated 03/31/11, repurchase value of $5,014,021 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 04/11/11-03/20/41, total market value $5,114,280) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $8,133,000) Total Investments – (99.88%) – (Identified cost $252,552,746) – (c) Other Assets Less Liabilities – (0.12%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,173,548 or 0.28% of the Fund's net assets as of March 31, 2011. (b) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $2,212,228 or 0.52% of the Fund’s net assets as of March 31, 2011. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) (c) Aggregate cost for federal income tax purposes is $255,026,526.At March 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 169,746,688 Unrealized depreciation Net unrealized appreciation $ 168,645,413 Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO March 31, 2011 (Unaudited) Shares Value COMMON STOCK – (99.08%) CONSUMER DISCRETIONARY – (1.03%) Retailing – (1.03%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary ENERGY – (6.46%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (87.16%) Banks – (16.33%) Commercial Banks – (16.33%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (39.77%) Capital Markets – (21.19%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland)* Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (8.54%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (10.04%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A(a) RHJ International(Belgium)* Visa Inc., Class A Insurance – (31.06%) Life & Health Insurance – (2.53%) China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (7.81%) Loews Corp.(b) Property & Casualty Insurance – (9.85%) ACE Ltd. Markel Corp.* Progressive Corp. (Ohio) 6 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Reinsurance – (10.87%) Everest Re Group, Ltd. $ Transatlantic Holdings, Inc. Total Financials INDUSTRIALS – (4.43%) Commercial & Professional Services – (4.43%) D&B Corp. Iron Mountain Inc. Total Industrials TOTAL COMMON STOCK – (Identified cost $58,316,687) SHORT-TERM INVESTMENTS – (0.90%) Banc of America Securities LLC Joint Repurchase Agreement, 0.14%, 04/01/11, dated 03/31/11, repurchase value of $162,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.418%-6.00%, 01/01/18-04/01/41, total market value $165,240) $ Goldman, Sachs & Co. Joint Repurchase Agreement, 0.13%, 04/01/11, dated 03/31/11, repurchase value of $121,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.666%-6.50%, 07/01/24-03/01/41, total market value $123,420) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.15%, 04/01/11, dated 03/31/11, repurchase value of $454,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 04/11/11-03/20/41, total market value $463,080) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $737,000) Total Investments – (99.98%) – (Identified cost $59,053,687) – (c) Other Assets Less Liabilities – (0.02%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) (a) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $5,748,801 or 7.01% of the Fund’s net assets as of March 31, 2011. (b) A portion of these securities is pledged to cover unfunded capital commitments at March 31, 2011.Unfunded capital commitments represent agreements which obligate the Fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of March 31, 2011 unfunded capital commitments amounted to $1,291,188. (c) Aggregate cost for federal income tax purposes is $59,746,787.At March 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 27,703,765 Unrealized depreciation Net unrealized appreciation $ 22,219,128 Please refer to "Notes to Schedule of Investments" on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 8 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO March 31, 2011 (Unaudited) Shares Value COMMON STOCK – (80.98%) CONSUMER DISCRETIONARY – (0.09%) Consumer Durables & Apparel – (0.09%) Homebuilding – (0.09%) Toll Brothers, Inc.* $ Total Consumer Discretionary FINANCIALS – (76.08%) Real Estate – (76.08%) Real Estate Investment Trusts (REITs) – (65.93%) Diversified REITs – (2.48%) Vornado Realty Trust Industrial REITs – (4.90%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (26.48%) Alexandria Real Estate Equities, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Residential REITs – (11.81%) American Campus Communities, Inc. Equity Residential Essex Property Trust, Inc. UDR, Inc. Retail REITs – (9.00%) Regency Centers Corp. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (11.26%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Plum Creek Timber Co., Inc. Public Storage Ventas, Inc. Real Estate Management & Development – (10.15%) Real Estate Operating Companies – (8.85%) Brookdale Senior Living Inc.* Forest City Enterprises, Inc., Class A* 9 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (Continued) Real Estate Services – (1.30%) CB Richard Ellis Group, Inc., Class A* $ Total Financials INDUSTRIALS – (1.28%) Transportation – (1.28%) Alexander & Baldwin, Inc. Total Industrials TELECOMMUNICATION SERVICES – (3.53%) American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $16,583,790) PREFERRED STOCK – (5.82%) FINANCIALS – (5.82%) Real Estate – (5.82%) Real Estate Investment Trusts (REITs) – (5.82%) Industrial REITs – (1.10%) AMB Property Corp., 6.75%, Series M Office REITs – (3.95%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. Retail REITs – (0.77%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $727,490) CONVERTIBLE BONDS – (2.77%) FINANCIALS – (2.77%) Real Estate – (2.77%) Real Estate Investment Trusts (REITs) – (2.29%) Office REITs – (2.29%) Digital Realty Trust, Inc., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Realty Corp., 144A Conv. Sr. Notes, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.48%) Real Estate Operating Companies – (0.48%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $526,571) 10 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) March 31, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (9.50%) Banc of America Securities LLC Joint Repurchase Agreement, 0.14%, 04/01/11, dated 03/31/11, repurchase value of $550,002 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.418%-6.00%, 01/01/18-04/01/41, total market value $561,000) $ $ Goldman, Sachs & Co. Joint Repurchase Agreement, 0.13%, 04/01/11, dated 03/31/11, repurchase value of $412,001 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 2.666%-6.50%, 07/01/24-03/01/41, total market value $420,240) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.15%, 04/01/11, dated 03/31/11, repurchase value of $1,547,006 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-8.50%, 04/11/11-03/20/41, total market value $1,577,940) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,509,000) Total Investments – (99.07%) – (Identified cost $20,346,851) – (b) Other Assets Less Liabilities – (0.93%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $604,300 or 2.29% of the Fund's net assets as of March 31, 2011. (b) Aggregate cost for federal income tax purposes is $21,741,937.At March 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ 5,239,642 Unrealized depreciation Net unrealized appreciation $ 4,419,458 Please refer to “Notes to Schedule of Investments” on page 12 for the Fund's policy regarding valuation of investments. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 11 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments March 31, 2011 (Unaudited) Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 12 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Schedule of Investments – (Continued) March 31, 2011 (Unaudited) Value Measurements – (Continued) The following is a summary of the inputs used as of March 31, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ Consumer staples – ­– Energy – Financials Health care – – Industrials Information technology – – Materials – – Telecommunication services – Total Level 1 Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities: Financials – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – ­395,726 – Total $ $ $ The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value for the three months ended March 31, 2011: Davis Financial Portfolio Investment Securities: Beginning balance $ Change in unrealized appreciation (depreciation) – Net purchases (sales) – Ending balance $ The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges. 13 ITEM 2. CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3. EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: May 26, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: May 26, 2011
